Citation Nr: 1243096	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-23 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss on an extraschedular basis.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.  

This matter came to the Board of Veterans' Appeals (hereinafter Board) from a February 2007 rating decision, by the Nashville, Tennessee, Regional Office (RO), which denied the Veteran's claim for a compensable evaluation for bilateral hearing loss.  He perfected a timely appeal to that decision.  

In February 2011, the Board remanded the case to the RO for further evidentiary development.  Subsequently, in May 2011, the RO increased the rating for the Veteran's bilateral hearing loss from 0 percent to 20 percent, effective May 3, 2011.  A supplemental statement of the case (SSOC) was issued in June 2011.  

In a September 2011 decision, the Board denied entitlement to a compensable rating for bilateral hearing loss prior to May 3, 2011, and a rating in excess of 20 percent from May 3, 2011; however, the Board remanded the issue of entitlement to an extraschedular rating for bilateral hearing loss.  Following the requested development, a supplemental statement of the case (SSOC) was issued in March 2012.  


FINDING OF FACT

The competent and credible evidence of record, including a November 2011 opinion by the Director of VA's Compensation and Pension Service, indicates that the Veteran's bilateral hearing loss does not present an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  




CONCLUSION OF LAW

The criteria for an extraschedular rating for bilateral hearing loss have not been met.  38 C.F.R. § 3.321(b)(1) (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA.

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In December 2006 and March 2011, VCAA letters were issued to the Veteran with regard to his increased rating claim.  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his extraschedular claim, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The December 2006 letter advised the Veteran of the evidence necessary to support an effective date.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, after issuance of VCAA notice, the extraschedular claim was readjudicated by way of a supplemental statement of the case in March 2012.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include compliance with the September 2011 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's treatment records, evidence from his prior employer, and lay statements in support of his appeal.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (1)-(3).  The Veteran underwent a VA examination in May 2011, with an addendum in October 2011, and an opinion from the Director, Compensation and Pension Service was proffered subsequent to the September 2011 Remand.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status.  


II.  Laws and Regulations.

Generally, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. Part 4 (2012).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b) (1) (2012).  

In the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in this paragraph, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

The Court has provided clear guidance for determining whether a Veteran is entitled to have his case referred for an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Court provided a sequential three-step analysis.  Step one, determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then on step two, determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  

If the Veteran's disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

Regarding extraschedular consideration, the Court has consistently held that the Board may not assign an extraschedular rating in the first instance.  See Floyd, supra.  However, the Court has also noted that "an extra-schedular rating issue is always part of the same [increased rating] claim" and is not an independent issue from that of an increased rating.  Id. at 96.  Thus, the Board concludes it retains appellate jurisdiction over the present issue of entitlement to an increased rating on an extraschedular basis, and it may review the Director's decision to not provide an extraschedular award.  38 U.S.C.A. § 1704(a).  


III.  Factual Background and Analysis.

Service connection was established for bilateral hearing loss disability in a September 2005 rating decision, and a 0 percent disability rating was assigned, effective June 27, 2005.  In December 2006, the Veteran filed a claim for an increased rating.  A February 2007 rating decision continued the 0 percent rating.  In his substantive appeal (VA Form 9), received in July 2007, the Veteran maintained that his hearing had become worse.  

The Veteran was afforded a VA Audiological evaluation in May 2011.  The Veteran reported having worked in coal mines for 15 years with no hearing protection provided.  He denied any recreational noise exposure.  Upon audiometric testing, the examiner diagnosed the Veteran with mild to moderately severe sensorineural hearing loss in the left ear and mild to severe sensorineural hearing loss in the right ear.  The examiner noted that the Veteran's bilateral hearing loss had significant effects on his occupation but did not affect his usual daily activities.  

He was afforded an Audiological evaluation in May 2011.  In a May 2011 rating decision, the RO assigned a 20 percent disability rating, effective May 3, 2011.  As detailed, in a September 2011 decision, the Board denied entitlement to a compensable rating prior to May 3, 2011 and a schedular disability rating in excess of 20 percent from May 3, 2011.  

In September 2011, the Board remanded the issue of entitlement to extraschedular ratings for hearing loss due to the May 2011 examiner's opinion that the Veteran's hearing loss had significant effects on his occupation and his service representative's argument that the hearing condition has adversely affected his occupation and occupational activities.  

In an addendum to the May 2011 VA examination, dated in October 2011, the audiologist stated that the Veteran's hearing loss and tinnitus should not be a barrier to a wide range of employment settings.  He observed that many individuals with the Veteran's degree of hearing loss, or worse, function well in many occupational settings.  He stated that this is not to say that the Veteran's hearing loss and tinnitus would not cause some problems depending on the vocation.  He may have trouble working well in very noisy environments, and in environments which require him to often use non face-to-face communications equipments (such as speakers, intercoms, etc.), or in jobs which require a great deal of attention to high pitched sounds (such as monitoring medical equipment or to her "beeps and pings").  

In November 2011, the RO referred the Veteran's case to the Director, Compensation and Pension Service for a determination as to whether the Veteran's hearing loss presented such an exceptional disability picture that the available schedular evaluation for service-connected bilateral hearing loss was inadequate.  The RO pointed out that the Veteran had not lost a considerable amount of time from work due to his service-connected hearing loss.  The RO also reported that opinion provided by the VA examiner in October 2011, indicating that while the Veteran may have trouble working well in noisy environment and environment that requires face-to-face communications, his hearing loss and tinnitus should not be a barrier to a wide range of employment settings.  



In December 2011, the Director of the Compensation and Pension Service issued a memorandum finding that the Veteran's bilateral hearing loss was not shown to present such an exception or unusual disability picture such as to render impractical the application of the regular schedular standards.  The Director noted that evidence in the claims file demonstrated a history of working for 10 to 15 years in coal mines, then working as a custodian in a school following a knee injury; and, the evidence does not show that the Veteran is currently unemployed.  Moreover, he has never been in receipt of Social Security Administration (SSA) disability benefits.  The Director noted that none of the available evidence showed marked interference with any past employment due to the Veteran's hearing loss.  

The Board agrees with the Director, Compensation and Pension service that an extraschedular rating is not warranted.  With respect to the first step of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

It is undisputed that a service-connected disability can have an adverse effect on daily life and employment, but the schedular rating criteria are designed to consider such factors.  The schedule is intended to compensate for average impairment in earning capacity resulting from a service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  

The Veteran's hearing loss has not required any hospitalization, excessive or burdensome medical care, or similar impairment in daily life.  While his bilateral hearing loss does require the use of a right hearing aid, the device does not otherwise interfere with his daily functioning or impairment in any significant way.  

Prior to May 3, 2011, the Veteran had good speech discrimination in both ears.  In January 2007, the Veteran's speech recognition score for his right ear was 100 percent, and 96 percent for the left ear.  The May 2011 examination does show a decrease in speech recognition, with a score of 72 percent in the left ear and 74 percent in the right ear.  However, the Veteran is in receipt of an increased schedular rating based on this additional loss of hearing acuity (from the date of the May 2011 VA Audiological evaluation).  The Board notes that there is no indication of significant impairment resulting from his hearing loss affecting his ability to perform the activities of daily living.  During this appeal, he has not required, due solely to his hearing loss, any hospitalization, frequent or burdensome medical care or reduction of his daily normal activities.  

The Board recognizes that, as a lay person, the Veteran is competent to report hearing loss symptoms, such as conversation difficulties, which fall within the realm of his personal experience.  Charles v. Principi, 16 Vet. App 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Further, his comments in this regard are presumed credible in the absence of any evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Nevertheless, given the medical complexity of the matter at issue, the Veteran has not shown that he has the requisite expertise to assess the severity of his service-connected hearing loss.  See Layno, 6 Vet. App. at 469-470.  Accordingly, his statements, standing alone, are insufficient to rebut the findings of the C&P Director, which the Board has afforded great evidentiary weight.  As discussed, those findings definitively establish that the Veteran's hearing loss fails to meet the criteria for an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

For the foregoing reasons, the Board finds that the Veteran's bilateral hearing loss does not present an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, which would render impractical the application of the regular schedular standards.  As the preponderance of the evidence is therefore against the Veteran's claim for an extraschedular rating, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  




ORDER

Entitlement to an increased rating for bilateral hearing loss disability, on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b), is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


